                 Case 3:20-cr-00249-RS Document 26 Filed 10/23/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LLOYD FARNHAM (CABN 202231)
   ANDREW F. DAWSON (CABN 264421)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           lloyd.farnham@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) CASE NO. 20-CR-00249 RS
14                                                    )
             Plaintiff,                               )
15                                                    ) STIPULATION AND ORDER
        v.                                            ) CONTINUING STATUS CONFERENCE
16                                                    )
     ROWLAND MARCUS ANDRADE,                          )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           The defendant Rowland Marcus Andrade appeared before this Court on July 28, 2020 for a
21 Status Conference, and at that hearing the Court set a further Status Conference for October 27, 2020.

22 The parties jointly request that the Status Conference be continued until January 5, 2021, or a date

23 thereafter convenient for the Court, and that time be excluded from the Speedy Trial Act.

24           Since the Status Conference, the parties have negotiated a stipulated form of protective order,
25 and the Court entered the Protective Order on October 15, 2020. The government will begin providing

26 discovery pursuant to that protective order in the next few days, and will continue providing discovery

27 as it is available. The discovery in the case is voluminous, and the parties request the continuance in

28 order to provide the defense with the opportunity to continue to review these discovery materials.

     STIPULATION AND ORDER CASE NO.                   1
     20-CR-00249 RS
               Case 3:20-cr-00249-RS Document 26 Filed 10/23/20 Page 2 of 2




 1          The parties also request that the Court exclude time from the Speedy Trial Act deadlines on the

 2 basis that the proposed continuance will allow effective preparation of counsel. The parties agree that

 3 the ends of justice served by this continuance outweigh the best interest of the public and the defendant

 4 in a speedy trial. The parties further agree that the failure to grant this continuance would unreasonably

 5 deny counsel for defendant the reasonable time necessary for effective preparation, taking into account

 6 the exercise of due diligence. Accordingly, the parties agree that the period from October 27, 2020

 7 through January 5, 2021, or the date of the continued Status Conference, should be excluded in

 8 accordance with the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), for

 9 effective preparation of defense counsel, taking into account the exercise of due diligence.

10          IT IS SO STIPULATED,

11 DATED: October 23, 2020                                       Respectfully submitted,

12                                                               DAVID L. ANDERSON
                                                                 United States Attorney
13
                                                                        /s/
14                                                               LLOYD FARNHAM
                                                                 Assistant United States Attorney
15

16                                                               ZUBER LAWLER & DEL DUCA LLP
17                                                                      /s/
                                                                 BRIAN J. BECK
18                                                               Attorney for Defendant
19

20                                                   ORDER
21          For the reasons stated in the stipulation of the parties above, and for good cause shown, the Court
22 hereby orders that the Status Conference currently set for October 27, 2020 is vacated and reset for

23 January 5, 2021, at 2:30 p.m. It is further ordered that time is excluded, pursuant to 18 U.S.C. §§

24 3161(h)(7)(A) and (B)(iv) through January 5, 2021.

25

26 DATED: October 23, 2020
                                                         HONORABLE RICHARD SEEBORG
27                                                       United States District Judge
28

     STIPULATION AND ORDER CASE NO.                  2
     20-CR-00249 RS
